Citation Nr: 0014693	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for recurrent left 
ankle sprain.

4.  Entitlement to service connection for a sinus disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint and muscle 
pain, to include as due to an undiagnosed illness.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.

7.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral bone spurs of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  The veteran, who had active service from December 
1976 to December 1980, and from January 1981 to January 1997, 
appealed that decision to the Board.

The Board notes that in various correspondence the veteran 
also appears to be claiming entitlement to service connection 
for memory loss, an eye disability, fatigue and nausea as due 
to an undiagnosed illness.  These matters are referred to the 
RO for appropriate action.



FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current 
diagnosis of PTSD.

2.  The veteran has not submitted evidence of a current 
diagnosis of bilateral hearing loss disability for VA 
compensation purposes.

3.  The record contains medical evidence relating a current 
diagnosis of left ankle sprain to the veteran's complaints of 
ankle pain noted in service and since service.

4.  The veteran has been granted service connection for 
vasomotor rhinitis.

5.  The veteran has not been found to have a sinus disorder 
separate from vasomotor rhinitis that can be characterized as 
an undiagnosed illness.

6.  Service connection has been established for a right wrist 
disorder, a low back disorder, bilateral bone spurs of the 
feet and residuals of a right ankle fracture.

7.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tend to indicate 
that the veteran currently suffers from joint or muscle pain 
due to an undiagnosed illness.

8.  The veteran has virtually full range of motion of the 
lumbar spine with complaints of pain.

9.  The veteran's lumbar spine is not manifested by spasm, 
tenderness or neurological symptoms.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for a 
recurrent left ankle sprain is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The veteran's claim for service connection for a sinus 
disorder as due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for joint and 
muscle pain as due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for an initial disability evaluation in 
excess of 10 percent for a low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

I.  PTSD, Bilateral Hearing Loss, Left Ankle

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The initial question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 


A.  PTSD

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.   See 38 C.F.R. 
§ 3.304(f); see also, Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's central contention is that he has PTSD as a 
result of two stressors.  First, the veteran stated in a PTSD 
questionnaire that his sister was murdered in June 1978.  
Second, the veteran stated in the same document that a friend 
of his died after driving over a mine during the Persian Gulf 
war in March 1991 in Saudi Arabia, and that he was in close 
proximity to the incident. 

As a result of his claim, the veteran was provided a VA 
psychiatric examination in July 1997.  The veteran related 
that he angered easily, and that he was almost fired from his 
post-service employment.  In particular, the veteran related 
that he had difficulty with authority.  The examiner stated 
that the veteran was casually dressed and pleasant.  He was 
oriented to time, place and person.  The veteran did not 
appear to be either angry or depressed during the interview.  
As a result of the interview, the examiner could not give an 
Axis I diagnosis, stating that while the veteran had problems 
with authority and temper control, he did not meet any of the 
criteria for a diagnosis of PTSD.  

The RO denied service connection on the basis of a lack of a 
diagnosis.  The veteran disagreed with that decision, and in 
further support of his claim, sent in a photocopy of an 
August 1995 service medical record.  (His photocopy did not 
contain a date, but his service medical records included the 
same report.)  The record noted that the veteran reported 
intermittent anger since 1991.  Anger spells were diagnosed.  
No reference to PTSD is contained in the report.  

In August 1998, the veteran was provided a hearing before an 
RO hearing officer.  The veteran repeated his two stressors.  
The veteran stated that he never complained about or sought 
treatment for his symptoms.  He did state, however, that he 
almost sought treatment while stationed in Fort Jackson, but 
that the clinic was so poorly organized he could not see the 
doctor.  He denied post-service treatment.  The veteran 
testified to on-going problems related to the death of his 
sister and his friend.

Based on the above, the Board finds that the veteran's claim 
for service connection for PTSD is not well grounded.  In 
this respect, the veteran has not submitted evidence that 
would reflect that he currently has this psychiatric 
disability.  The examiner who conducted the July 1997 could 
not find evidence of the disability, and indeed, even the 
undated (but post 1991) treatment record did not contain 
evidence that the veteran has PTSD.  In the absence of 
evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As the veteran has not presented evidence that he has PTSD, 
his claim for this disability is not well grounded.


B.  Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1000, 2000, 3000 or 4000 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The veteran essentially contends that he has bilateral 
hearing loss that had its origins during service or is the 
result of active service.  As a result of this claim, the RO 
afforded the veteran a VA audiological examination in July 
1997.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
20
LEFT
10
10
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The average pure tone threshold was 10 
decibels bilaterally.

The veteran informed an RO hearing officer in August 1998 
that he had difficulty hearing conversations with other noise 
present, such as a printer.  However, apparently normal 
conversations were heard.  The veteran also related that he 
was exposed to a substantial amount of noise during service.  
He testified that Army trucks did not have mufflers, and that 
hearing protection at the rifle range was inadequate.  

In light of the above evidence, the Board finds that the 
veteran's claim for service connection for bilateral hearing 
loss is not well grounded.  The Board would note that the 
medical evidence of record does not reflect that the veteran 
currently has a hearing loss disability for VA compensation 
purposes.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  As the veteran 
does not have a hearing loss disability, this claim is not 
plausible, and thus must be denied as not well grounded.


C.  Left Ankle Sprain

In March 1984, the veteran had complaints of bilateral ankle 
pain that had existed for the previous 48 hours.  A history 
of bilateral ankle sprains was noted.  The veteran's left 
ankle was sprained.  X-rays of the left ankle did not show 
evidence of a fracture.  At the time of an October 1996 
retirement examination, the veteran reported occasional ankle 
pain.

As a result of his claim for service connection, the veteran 
was provided a VA podiatry examination in July 1997.  The 
veteran reported that after spraining his left ankle he had 
repeated strains.  The veteran reported that he had mild pain 
in the ankle with changes in the weather.  Objectively, the 
left ankle was stable, nontender, and neurovascularly intact.  
X-rays of the left ankle showed that it was normal.  The 
examiner diagnosed the veteran with left ankle sprain with 
repeated sprains since then, currently with mild pain during 
weather changes.

The veteran informed an RO hearing officer in August 1998 
that he had left ankle pain.  He denied episodes of locking, 
but admitted to fatigue if he stood for any length of time.  
The veteran reported using over-the-counter analgesics for 
pain.

In light of the above, the Board finds that this claim is 
well grounded.  The Board observes that pursuant to Savage, 
supra, left ankle sprain was observed in service and the 
Board notes further, that the veteran has reported that he 
has had continuous ankle pain, as noted on his retirement 
physical examination.  Further, the July 1997 VA examiner's 
diagnosis of repeat sprain since service with mild pain is 
sufficient to satisfy the Savage requirement of medical 
evidence noting the specific symptomatology which 
demonstrates a relationship between the present disability 
and the demonstrated continuity of symptomatology.  As such, 
the Board finds that the veteran's claim of entitlement to 
service connection for recurrent left ankle sprain is well 
grounded.  However, as will be explained in the Remand that 
follows this decision, further development is necessary in 
order to determine whether service connection for this 
disability is warranted.


II.  Persian Gulf Claims

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999).  The veteran's service records 
document that he had active service in Southwest Asia from 
December 1990 to June 1991.  Hence, the veteran is a Persian 
Gulf veteran for purposes of awarding VA disability 
compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  Some of 
the signs and symptoms amenable to service connection include 
muscle and joint pain.  See 38 C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements." See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

The VA General Counsel has held in a precedential opinion 
that a well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period ("objective indications" 
include 'signs,' in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.


A.  Sinus

The veteran's central contention is that he has an 
undiagnosed sinus disorder as a result of environmental 
hazards during his service in Saudi Arabia during the Persian 
Gulf War.  A May 1996 service medical record reflects that 
the veteran had complaints of hay fever that precluded the 
performance of physical training.  A June 1996 service 
medical record indicates that the veteran then had complaints 
of a cough while lying down, a sore throat and left ear pain.  
He was diagnosed with allergic rhinitis.  Other service 
medical records reflect substantially the same diagnosis.  
The veteran reported a history of hay fever on his retirement 
examination dated October 1996.

A May 1997 VA treatment record noted that the veteran had 
complaints of hay fever symptoms.  He was diagnosed with 
allergic rhinitis.  In a July 1997 VA examination, the 
veteran complained of sinus and nose problems.  The veteran 
stated that the onset began about three years previously, 
when he was transferred to South Carolina.  The veteran 
reported a considerable amount of nasal discharge.  
Objectively, the examiner stated that there were no sinus 
tenderness or nasal polyps.  The veteran was diagnosed with 
vasomotor/allergic rhinitis, which the examiner suspected was 
a result of his transfer to South Carolina.  

The veteran informed an RO hearing officer in August 1998 
that his sinus symptomatology was quite severe, to the point 
that he could not work in the mornings.  The veteran also 
related that he used prescription medication for congestion.  
Headaches were also related.

In light of the above, the Board finds that the veteran's 
claim for a second and distinct sinus disorder as due to an 
undiagnosed illness is not well grounded.  The Board notes 
that the August 1997 rating decision on appeal has already 
granted service connection for vasomotor rhinitis, and the 
record reflects that the veteran's sinus disorder has 
consistently been attributed to this diagnosis.  The 
veteran's sinus problems have been ascribed different 
nomenclature for essentially the same complaints.  
Ultimately, the veteran's symptoms have been ascribed a 
diagnosis, which is service connected.  As a diagnosis has 
been given, the claim for service connection as due to an 
undiagnosed illness is not well grounded.



B.  Joint/Muscle Pain

At the time of his October 1996 retirement examination, the 
veteran had complaints of occasional wrist and ankle pain.  
In addition, the veteran complained of bilateral foot pain 
and low back pain.  The record indicates that the veteran 
fractured his right ankle and sprained his left ankle in 
service in March 1984.

At the time of his July 1997 VA examination, the veteran 
reported that his right wrist began to bother him the 
previous year, particularly when using a computer mouse.  
Numbness was denied.  Low back pain was also related.  The 
veteran also informed the examiner that his feet were 
painful, and that the discomfort began one year before.  In 
particular, the veteran related that his feet were painful 
when walking barefoot.  The veteran also informed the 
examiner that in the remote past he had "trench foot" after 
standing in water for three days.  The veteran also told the 
examiner of his in-service fracture of the right ankle, and 
that he sprained his left ankle shortly after fracturing his 
right ankle.  At the time of an August 1998 hearing before a 
Hearing Officer at the RO, the veteran, when queried about 
this claim, indicated that he had joint pain prior to his 
Persian Gulf service, but that it worsened after that 
service, and he specifically mentioned having pain in the 
neck and wrist.

In the August 1997 rating decision on appeal, the RO granted 
service connection for a right wrist disorder, a low back 
disorder and bilateral bone spurs of the feet.  A September 
1998 Hearing Officer's decision granted service connection 
for residuals of the fracture of the right ankle.  The record 
indicates that with respect to the majority of the veteran's 
complaints of joint/muscle pain, such symptomatology has been 
attributed to a known diagnosis.  In fact, service connection 
has been established for disabilities which encompass the 
joint and or muscle pain claimed by the veteran except for 
neck problems and a left ankle disability, and as noted 
above, the veteran is claiming that his current left ankle 
disability is due to recurrent sprains and not to an 
undiagnosed illness.  Further, with respect to any other 
musculoskeletal area for which service connection has not 
been established, such as the neck, and which the veteran is 
not claiming is due to actual injury in service, such as the 
left ankle, the Board notes that although the veteran 
believes that he has current musculoskeletal disabilities of 
various joints and muscles for which service connection has 
not been established to include as due to undiagnosed 
illness, the veteran cannot meet his initial burden of 
presenting a well-grounded claim by relying on his own 
opinion as to medical matters in this case.  The Board finds 
that there are no objective manifestations of one or more 
signs or symptoms of undiagnosed illness, no objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period, and no nexus between 
a claimed chronic disability and an undiagnosed illness.  
Further, to the extent that the veteran's lay assertions 
regarding chronic joint and muscle pain are arguably 
sufficient to establish the manifestations of one or more 
signs or symptoms of undiagnosed illness or objective 
indications of chronic disability, the Board finds that 
medical evidence in this case is required to provide a nexus 
between the claimed chronic disability and undiagnosed 
illness.  In light of the foregoing, the Board finds this 
claim not well grounded.

III.  Conclusion

In denying some of the claims for service connection as not 
well grounded, the Board would note that VA has no duty to 
assist in the absence of a well-grounded claim.  Moreover, 
there is not duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for the 
benefits sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).


Evaluation

The veteran's claim for an initial evaluation in excess of 10 
percent for a low back disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board can reasonably find that a challenge to an initial 
evaluation is similarly well grounded.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disease and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

In November 1992, the veteran had complaints of back pain.  
He related that his back pain began about three months 
previously, with occasional movements.  The military 
clinician stated that his back was normal.  Other service 
medical records also show complaints of back pain.

As a result of this claim, the veteran was provided a VA 
examination in July 1997.  The veteran reported low back pain 
that began some time previously.  In particular, the veteran 
related that if he worked hard he would get back pain later 
in the day or the following day.  He denied radiating pain, 
bowel or bladder incontinence, weakness or numbness.  The 
veteran also denied that he missed work because of back pain.  
The veteran stated that over-the-counter analgesics worked 
for him.  

Objectively, there was no tenderness to palpation over the 
lumbar spine or along the iliac crest or sacroiliac joints.  
The paraspinous muscles were nontender, and there was no 
evidence of spasm.  Percussion of the spine was similarly 
nontender.  The veteran could touch his toes, and extension 
was between 20 and 30 degrees.  Lateral bending was 20 
degrees bilaterally, and rotation was 30 degrees bilaterally.  
Mild back pain was reported on all range of motion movements.  
Straight leg test was negative bilaterally, and sensory was 
intact.  X-rays showed small bone spurs anteriorly at the L3 
and L4 vertebral bodies.  Slight narrowing was also 
visualized at the L5-S1 disc interspaces, which the 
radiologist described as possibly degenerative in nature.

The veteran informed the RO hearing officer in August 1998 
that he had low back pain, which at times led to a stooped 
walk.  He indicated that his employer allowed him to sit, 
partially as a result of back pain.  He denied radiation of 
pain and the presence of spasm.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

Initially, the evidence does not reflect that the veteran's 
symptomatology attributable to his low back disability has 
changed during the course of this claim, and thus, the Board 
finds that a staged rating, as contemplated by the Fenderson 
decision, is not warranted.  The RO has evaluated the 
veteran's low back disability under Diagnostic Code 5292, 
which evaluates loss of range of motion of the lumbar spine.  
Slight loss of range of motion of the lumbar spine warrants a 
10 percent evaluation under that diagnostic code, while 
moderate loss of range of motion warrants a 20 percent 
evaluation.  Finally, a 30 percent evaluation is warranted 
when loss of range of motion is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

As the veteran could touch his toes at the time of his July 
1997 examination, and as other range of motion studies did 
not reflect appreciable loss of range of motion, the Board 
finds that the preponderance of the evidence is against a 20 
percent evaluation for the veteran's low back disability 
under Diagnostic Code 5292.  In this respect, the veteran did 
not display moderate loss of range of motion at the time of 
his examination.  In denying a higher initial evaluation 
under this diagnostic code, the Board has considered the 
veteran's complaints of pain on motion.  However, the 
veteran's functional loss of range of motion would not rise 
to a moderate level, even factoring in his complaints of 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the potential applicability of 
other diagnostic codes.  As disc involvement has not been 
shown, an evaluation under Diagnostic Code 5293 is not 
warranted.  Finally, Diagnostic Code 5295, which evaluates 
chronic lumbosacral strain, would appear to be an alternative 
diagnostic code upon which to rate the veteran's disability.  
A 10 percent evaluation under this code is warranted when 
characteristic pain on motion is present.  A 20 percent 
evaluation is warranted when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is warranted 
with even more severe symptomatology.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  As the veteran did not display 
spasm or loss of lateral spine motion at the time of his July 
1997 examination, the Board finds that the preponderance of 
the evidence is against a higher initial evaluation under 
this diagnostic code.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1999).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his low back 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  There is no evidence that would even 
suggest that his low back disability has required 
hospitalization, and from the veteran's testimony, it appears 
that his employer has accommodated him in his disability, by 
providing him with a chair.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for recurrent 
left ankle sprain is well grounded and the appeal is granted 
to this extent only.

Service connection for a sinus disorder, to include as due to 
an undiagnosed illness, is denied.

Service connection for joint and muscle pain, to include as 
due to an undiagnosed illness, is denied.

The claim for an initial evaluation in excess of 10 percent 
for a low back disability is denied.


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for recurrent left 
ankle sprain, the Board observes that the VA has a further 
obligation to assist him in the development of evidence to 
support his claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  The veteran has presented medical evidence of a 
current left ankle disability which has been related by 
medical evidence to his complaints of continuous 
symptomatology since an injury in service.  

As noted above, the veteran was afforded a VA examination of 
his left ankle in July 1997.  Following examination, the 
examiner rendered a diagnosis of left ankle sprain with 
repeat sprain since that time and with current mild pain 
during weather changes despite what appears to be a negative 
clinical and x-ray examination.  It is also not clear that 
the examiner reviewed the veteran's claims folder and 
particularly, the veteran's service medical records.  Thus, 
while the diagnosis rendered on examination may be sufficient 
to well ground the veteran's claim, due to the deficiencies 
noted herein, the Board finds that further examination is in 
order.  The Board finds that further examination with review 
of all of the pertinent evidence of record, including the 
veteran's service medical records would assist the Board in 
making a determination in this case.

As a final matter, the Board notes that one of the issues 
that the veteran has appealed is the issue of entitlement to 
a compensable evaluation for the veteran's bilateral foot 
disorder.  In an August 1997 decision, a Hearing Officer at 
the RO determined that the veteran was entitled to a 10 
percent evaluation for this disorder, by analogy, pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5279 
(1999), the maximum assignable under that Code.  She also 
indicated that the award was a total grant of the benefits 
sought on this issue.  The veteran was provided with this 
information, and neither the veteran nor his accredited 
representative indicated any dissatisfaction with this award.  
However, since it is not entirely clear to the Board that the 
veteran has withdrawn his appeal of this issue, the RO should 
seek clarification on this matter from the veteran in writing 
and associate it with the record on appeal.  If the veteran 
indicates that he is or has not withdrawn his appeal of this 
issue, it should be returned to the Board for appellate 
consideration. 

Therefore, this case is REMANDED for the following action:  

1.  The RO should seek written 
clarification from the veteran as to 
whether he is withdrawing his appeal of 
entitlement to an increased evaluation 
for bilateral bone spurs of the feet.  If 
the veteran indicates that he is not 
withdrawing his appeal of this issue, it 
should be returned to the Board for 
appellate consideration.

2.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records pertaining to 
the veteran's claimed left ankle disorder 
dated since the time of the last request 
for such information.  

3.  The veteran should be scheduled to 
undergo a VA orthopedic examination to 
determine the nature and etiology of any 
left ankle disorder.  The examiner is 
requested to offer an opinion as to 
whether any left ankle disorder is 
objectively shown.  If no left ankle 
disorder is found on thorough and 
objective examination, the examiner 
should so indicate.  If the veteran is 
found to have a left ankle disorder, the 
examiner is requested to offer an opinion 
as to the etiology of that disorder.  
Specifically, the examiner is requested 
to offer an opinion as to the likelihood 
that any diagnosed left ankle disorder is 
related to any incident of the veteran's 
military service including a left ankle 
sprain sustained in March 1984.  All 
indicated studies and tests should be 
performed.  In addition, the veteran's 
claims file should be made available to 
the examiner for review in advance of the 
scheduled examination.  A complete 
rationale for all opinions expressed 
should be provided in the typewritten 
examination report.  

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for recurrent left ankle sprain on the 
basis of all the available evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran should then be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

